    Case 5:18-cv-05090-LLP Document 53 Filed 06/17/19 Page 1 of 7 PageID #: 740

                                                     HLED
                                                     JUN 1 7 2019

 BEFORE THE UNITED STATES DISTRICT 68I\JRT                                           2019
               FOR THE DISTRICT OF SOUTH DAKOTA
                       WESTERN DIVISION

HOLLI LUNDAHL

                                                CIVIL NO. 18-CV-1590-LLP
        Plaintiffs

              V.

                                                PLAINTIFFS OPPOSITION
JULIE GROSS in her personal capacity;           TO THE FEDERAL DEFENDANTS
LANCE LOCKWOOD in his personal                  MOTION TO STRIKE PLAINTIFF'S
capacity; CRAIG STEINLEY in his                 FIRST AMENDED COMPLAINT
personal capacity; QBE GROUP, Inc.              [DOC. 47] AND THE FEDERAL
SYNCHRONY BANK, and AT&T                        DEFENDANTS MEMORANDUM
                                                [DOC. 48] IN SUPPORT OF THEIR
        Defendants                              MOTION TO STRIKE



         Plaintiff hereby OPPOSES the Federal Defendants motion to strike Plaintiffs
Corrected First Amended Complaint [Doc. 42]:
       (1) as filed pursuant to an effective extension motion contained in Document
no. 41 (see this extension request at page 4 of 36 in Doc. no. 41 as exhibit "1"
attached hereto),
       (2)     because other federal courts have granted extensions to file a FAC for
good cause as shown in exhibit "2" attached,
        (3) because no prejudice occurred to the federal defendants when Plaintiffs
corrected FAC[DOC. 42] reached the court within the three day mailing rule provided
under FRCP rule 6(d) including weekends and holidays, to make the filing timely for
purposes of Rule 15(a) as a matter of right,
        (4)        because Plaintiffs did not need to reach an agreement with the federal
defendants' to file a First Amended complaint,
        (5)        because Plaintiff's entire complaint has been refashioned into a sole
money damages action in light of the court's continued refusal to grant an expedited
          Case 5:18-cv-05090-LLP Document 53 Filed 06/17/19 Page 2 of 7 PageID #: 741




injunction forcing the federal Defendants to close the escrow and the sale in Plaintiff's
name and which judicial relief has now been MOOTED,
                  (6)   because the United States was never named in this action either in the
original or this Amended Complaint and therefore is not a party thereto, and,
(7)         finally because Plaintiff's complaint is meritorious and justifies judgment on the
pleadings as applied to the federal defendants. . .and which Plaintiff will pursue under
separate cover.
                                      FACTUAL BACKGROUND


                   The Plaintiff filed her initial complaint on December 27, 2018, naming as
defendants: Julie Gross (Gross), South Dakota State Director of the United States
Department of Agriculture's (USDA) Office of Rural Development (RD), in both her
official and persona! capacities; Lance Lockwood (Lockwood), Loan                      Specialist for
USDA RD Rural Housing Service (RHS), both in his official and personal capacities;
the USDA RD State Office; and Craig Steinley, whom the United States does not
represent. Doc. 1. The Plaintiff alleged that Gross and Lockwood failed to properly
process her housing loan application within the                    PROMISED time frame, failed to
follow the repayment guidelines to assess Plaintiff's repayment ability, retaliated
against Plaintiff when Plaintiff complained about equally applying the laws to Plaintiff
and then joined forces with certain private parties to block Plaintiff's ability to apply for
a section 502 loan in the future by fabricating debts against Plaintiff so as to deny
Plaintiff future access when Plaintiff sued private parties for FCRA violations.
                   At the same time of filing her complaint, Plaintiff filed several motions for
emergency and permanent injunctions (Doc. 4, 9, 10, 17) seeking to close her
pending escrow so as not to lose her remainder grants with PenFed and the Federal
Home Loan Bank in Des Moines Iowa. Plainitff moved for shortened time to hear her

injunctions petitions as time was of the essence.
                  This court could have granted Plaintiff's motions for emergency injunction on
shortened time but chose not to. Consequently Plaintiff was relegated to filing a
Petition for Writ of Mandamus with the Eighth Circuit Court of Appeals to enter the
      _     /"t                 S'.              .   - '','r   .          ••      ..        .   . .p.   .
    Case 5:18-cv-05090-LLP Document 53 Filed 06/17/19 Page 3 of 7 PageID #: 742




requested emergency injunctions. This Mandamus petition was summarily denied
on March 29, 2019. Doc. 36, 37. The federal defendants still had another two weeks
to close the pending escrow to avoid the loss of Plaintifs remainder special purpose
credit grants in the amount of $17,500 but chose not too. . .because as with others
before them, the defendants objective was to run Plaintiff out of the state of South
Dakota, abusing the processes of the courts to do so.
           Twenty-one days after service by the United States of its motion to dismiss,
on May 3, 2019, the Plaintiff filed a Verified First Amended            Complaint, Doc. 41.
Plaintiff within 6 hours after filing Doc. 41 mailed in a corrected First Amended
Complaint to the court. The mailing reached the court within the 3 day time period
provided under Rule 6. but the clerk did not file Plaintiff's Corrected First Amended
Complaint until May 7, 2019. Doc. 42. Plaintiff denies that she needed permission of
the United States to file Doc. 42 both because the document was submitted for timely
filing under the mail rule and because the United States is not a party to this action,
and therefore has no say in any of Plaintiff's litigation activities.
           The amended complaint named Gross and Lockwood only in their personal
capacities and not in their official capacities, deleted the USDA RD State Office as a
defendant, and added three additional non-federal defendants, CBE Group, Inc.,
Synchrony Bank, and        AT&T, along with retaining non-federal Defendant Steiniey.
Doc. 42. The First Amended Complaint seeks monetary relief only and attaches
admissabile public documents that permit for the filing of a judgment on the pleadings
by Plaintiff, which Plaintiff will pursue under separate cover.

                           1.   Plaintiffs Corrected FAC Is Timely

           The federal defendants first admit that Plaintiffs FAC was filed on May 7,
2019 in their Introduction and then In their argument at pg. 6 of their Memorandum,
they falsely state that Plaintiffs FAC was filed on May 10, 2019. It was filed on May 7,
2019.

          As Attachment 1 shows. Plaintiff noticed the court that she was engaged in
    Case 5:18-cv-05090-LLP Document 53 Filed 06/17/19 Page 4 of 7 PageID #: 743




an emergency situation and would be filing a corrected FAC. The Corrected FAG was
mailed later that night and tendered to the court on May 6, 2019. The Doe Clerk did
not record Plaintiff's FAC until the morning of May 7, 2019.          Given Plaintiff is not
permitted to electronically file, she is entitled to use the mail rule under Rule 6(d) and
add three days to her compliance date. Tender was thus timely made. Plaintiff has
no control over the timeliness of the clerks recording her documents. Also exhibit "1"
works synonymous to a motion to extend time. As shown in exhibit "2" attached,
federal courts will generally grant leniency to the filing of documents when
circumstances beyond the filer's control prevent timely filing.           Furthermore, the
federal defendants have failed to identify how the clerk's filing of Plaintiff's Doc. 42, the
next day on May 7, 2019, prejudiced the federal defendants in any manner.
Accordingly their motion to strike on timeliness grounds should be denied.

                            2.    Plaintiff's FAC Is Not Futile

        The "court should freely give leave [to amend pleadings] when justice so
requires." id. "The purpose of pleading is to facilitate a proper decision on the merits."
Foman v. Davis. 371 U.S. 178, 182 (1962).
        The federal defendants claim striking or denying the filing of Plaintiff's FAC is
proper because the FAC is futile and "Futility is a valid basis for denying leave to
amend" citing United States ex rel. Roop v. Hypoguard USA, inc., 559 F.Sd 818, 822
(8th Cir. 2009). Unfortunately, the federal defendants have failed to identify even one
legal basis for showing how Plaintiff's complaint is allegedly futile or frivolous, nor can
they.
              A.    Plaintiff Has Named      GROSS and LOCKWOOD In their
                    Personal Capacities Only - Under a BIVENS Cause of Action

          GROSS and LOCKWOOD state that they cannot by sued by Plaintiff because
their only interaction with Plaintiff was performing their official duties as USDA
employees. However, it is not the duty performed which guides whether LOCKWOOD
and GROSS may be sued. The inquiries are whether these defendants violated
     Case 5:18-cv-05090-LLP Document 53 Filed 06/17/19 Page 5 of 7 PageID #: 744




statutes and regulations in which there was no operational discretion as the FAC
[DOC. 42] details at length, and if they did not, then they are not entitled to qualified
immunity.     As a rule, "government official performing discretionary functions, generally are
shielded from liability for civil damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable person would have
known." Jackson v. Long, 102 F.3d 722, 728 (4th Cir. 1996)(quoting Harlow v. Fitzgerald, 457
U.S. 800. 818 (1982)). Because qualified immunity is "immunity from suit rather than a mere
defense to liability," Mitchell v. Forsyth, 472 U.S. 511, 526 (1985), a court should determine
whether a defendant is entitled to qualified immunity at the earliest possible stage. Harris v.
Hayter, 970 F. Supp. 500, 503 (W.D. Va. 1997) (citing Jackson, 102 F.3d at 727). In In re
Allen, 106 F.3d 582, 594 (4th Cir. 1997). the Allen court held that "an official may claim
qualified immunity only as long as his actions are not clearly established to be
beyond the boundaries of his discretionary authority." 19 Id. at 593. "The
relevant inquiry under qualified immunity is whether the official acted in violation of the
mandates of the statute or regulation, and if the matter is disputed, then a jury trial is
 permitted." Id supra. The FAC details at length how GROSS and LOCKWOOD engaged in
deliberate and malicious violations of various statutes and regulations. . . even to the point o
fabricating evidence.


                B.    Plaintiff Has Named        GROSS and LOCKWOOD in their
                      Personal Capacities Only - Under Her ECOA Claim

             In addition, GROSS and LOCKWOOD fail to oppose in any manner that they are
 liable to Plaintiff for ECOA violations in interfering with Plaintiff's rights to access low income
 special credit grant programs and for discriminating against Plaintiff in the manner they
 applied Plaintiff's public assistance income and grants . . . as opposed to others equally
 situated.   As shown in exhibit "3" attached, the 8^ circuit in Johnson v. USDA Secretary
 Vilsack et al., case no. 15-1796 (8^^ Cir. 2016) held that USDA officials participating in credit
 decisions were liable for violations under the ECOA AND BIVENS and that the APA had no

 application to credit denial cases where other legal remedies were available to the plaintiff.
             Moreover, GROSS and LOCKWOOD appear to argue that because Plaintiff's
 original complaint alleged the ECOA, BIVENS, and Equal protection violations as presented
    Case 5:18-cv-05090-LLP Document 53 Filed 06/17/19 Page 6 of 7 PageID #: 745




in the present complaint, that these claims are somehow frivolous. However, Plaintiff is
wholly unaware of this court reaching the merits of any of Plaintiffs previously pleaded claims
and which would otherwise limit Plaintiff from pursuing these claims in her FAC [Doc. 42],


            C.      Plaintiff Has Named       GROSS and LOCKWOOD In their
                    Personal Capacities Only Under Her Retaliatory and Hostile
                    Housing Environment Claims under the FHA
         GROSS and LOCKWOOD fail to oppose in any manner that they are liable to Plaintiff
for retaliation under the ECOA and the FHA and for creating a hostile housing and lending
enviroment. These are actionable causes of action against government officials.


            D.      Plaintiff Has Named       GROSS and LOCKWOOD In their
                    Personal Capacities Only Under A Conspiracy Claim To
                    Violate Her Fair Credit Reporting Rights

        GROSS and LOCKWOOD fail to oppose in any manner that they are liable to Plaintiff
for conspiring to fabricate false debts against Plaintiff, for accessing Plaintiffs' credit multiple
times without Plaintiff's permission thereby decreasing Plaintiff's credit score and for
encouraging others to fabricate debts against Plaintiff for purposes of injuring Plaintiff's
lending rights.


          3.      The USA Is NotA Party To This Action And Plaintiff Has Another 1 >2
                  Years In Which To Effect the Administrative Process Under the FTCA

         The federal Deendants seek to become the master of Plaintiff's FAC by re-writing it
to their liking. This action does not seek an FTCA claim against the USA and Plaiintiff has
another 1 % years to invoke that cause of action if she so chooses. As exhibtt "3" attached
shows, the 8^'^ circuit has already decisioned that USDA officials may be sued under BIVENS
when performing lending functions in a constitutionally prohibitive manner. Plaintiff seeks
money damages from GROSS and LOCKWOOD for violating the expressed mandates in
calculating Plaintiff's repayment income, for issuing a loan commitment letter at the midnight
hour that dropped Plaintiffs funding amount by nearly $18,000 for no justifiable reason, for
failing to complete the special credit programs in Plaintiffs favor in a manner which did not
discriminate against Plaintiff and for the hosts of other violations detailed in the FAC.
    Case 5:18-cv-05090-LLP Document 53 Filed 06/17/19 Page 7 of 7 PageID #: 746




                                           CONCLU

          For all of the foregoing reasons                  Is court deny the federal
defendants motion to strike and dismiss.

Date June 16, 2019
